    Case
     Case1:19-cv-02652-RA
           1:19-cv-02652 Document
                          Document4 6Filed
                                       Filed
                                           03/25/19
                                             03/26/19Page
                                                      Page1 of
                                                            1 of
                                                               22




3/26/2019                                             /S/ P. NEPTUNE
Case
 Case1:19-cv-02652-RA
       1:19-cv-02652 Document
                      Document4 6Filed
                                   Filed
                                       03/25/19
                                         03/26/19Page
                                                  Page2 of
                                                        2 of
                                                           22
